DETAILED ACTION
The present Office action is in response to the Request for Continued Examination (RCE) filed on 28 JANUARY 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 has been amended. Claims 1, 2, and 4-20 are pending and herein examined. No new subject matter has been incorporated as part of the amendments.

Response to Arguments
Applicant’s arguments, see Remarks, filed 28 JANUARY 2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejection of claim 1 has been withdrawn. There are no pending rejections in the application and claims 2 and 4-8 are withdrawn from consideration. As per Applicant’s statement in the response to election requirement in 04/02/2021, the allowable subject matter should similarly be considered allowable and it is found herein that it is. Therefore, the election is being withdrawn and the claims are rejoined. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 2 and 4-8 are rejoined. The claims presented in 01/28/2022 have status as “Withdrawn” and are herewith amended to recite “Previously Presented” and rejoined.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior-arts of record (U.S. Publication No. 2019/0154877 (hereinafter “Capasso”) and U.S. Publication 2015/0341619 A1 (hereinafter “Meir”), fail to expressly disclose a depth recognition apparatus with the use of a meta-lens, wherein depth is determined as per the claim requirements. Meta-lens are well-know, as per Capasso’s disclosure. See Capasso FIG. 1A. The ability to capture and determine the depth of objects is also well-know. See Meir, [0005-0008]. However, the use of meta-lens with pattern masks causes additional problems to be solved by traditional dual-camera systems determining depth for objects that is not resolved by the prior-art. That is to say, recognizing depth with the use of a meta-lens as described in the claim would require solving for pattern change of 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”
Claims 1, 2, and 4-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481